Van Dusen, J.,
Testatrix gave a certain part of her estate in trust for her son for life with power of appointment by will, and in default of appointment, to her two daughters. The son’s will provided: “I give and bequeath to my wife Ida P. C. Blackburne such share of my Estate as she is entitled to under the Interstate Laws of the State of Pennsylvania And all the rest residue and remainder of my Estate Real, Personal and mixed of whatever kind and wheresoever Situate of which I may die seized and possessed I give, devise and bequeath to my two Sisters. . . .”
*658The latter were the persons entitled in default of appointment. The Auditing Judge held that the wife was entitled to share in the appointed estate as well as in the appointor’s own estate.
The Wills Act of June 7, 1917, § 11, P. L. 403, provides: “. . . A bequest of the personal estate of the testator, or any bequest of personal property described in a general manner, shall be construed to include any personal estate, or any personal estate to which such description shall extend, as the case may be, which he may have power to appoint in any manner he may think proper, and shall operate as an execution of such power unless a contrary intention shall appear by the will.”
If the appointor had simply given his estate in three parts to his widow and two sisters, there would be no question that the statute would give effect to the will as an exercise of the power of appointment. The exceptants stress the difference in phraseology between the two parts of the will and would make it read that the widow shall be entitled only to that which she can take against the will. Perhaps that is what he had in mind, but he did not say so. If he had, we would have a very different case, and would have the delicate task of comparing the decisions in Huddy’s Estate, 236 Pa. 276, and Kates’s Estate, 282 Pa. 417. The right to take against the will is not the same thing as the share under the intestate laws. This testator measures what his widow is to get by referring to her share under the intestate laws; and while he expressly gives only his own estate, by virtue of the statute he also gives the appointed estate. We see no difference between this method of describing the fraction and any other; and this was the view taken in the very similar case of Howell’s Estate, 185 Pa. 350. See, also, Carrell’s Estate, 264 Pa. 140, and Greaves’s Estate, 29 Dist. R. 577.
The exceptions are dismissed and the adjudication is confirmed absolutely.
Thompson, J., did not sit.